Exhibit 10.2


FIFTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT


This FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this "Amendment")
is entered into as of April 19, 2016, is by and among Wells Fargo Capital
Finance, LLC, a Delaware limited liability company, in its capacity as agent
pursuant to the Credit Agreement (as hereinafter defined) acting for and on
behalf of the parties thereto as lenders (in such capacity, "Agent"), the
lenders party hereto (individually, each a "Lender" and collectively,
"Lenders"), PolyOne Corporation, an Ohio corporation (the "Parent"), NEU
Specialty Engineered Materials, LLC, an Ohio limited liability company ("NEU",
and together with Parent, each individually a "US Borrower" and collectively,
"US Borrowers"), PolyOne Canada Inc., a federally incorporated Canadian
corporation ("PolyOne Canada" or "Canadian Borrower", and, together with US
Borrowers, each individually a "Borrower" and collectively, "Borrowers"),
PolyOne LLC, a Delaware limited liability company ("PO LLC"), Polymer
Diagnostics, Inc., an Ohio corporation ("Polymer"), Conexus, LLC, a Nevada
limited liability company, f/k/a Conexus, Inc., a Nevada corporation
("Conexus"), The ColorMatrix Corporation, an Ohio corporation ("CMC"),
ColorMatrix Holdings, Inc., a Delaware corporation ("CM Holdings"), Chromatics,
Inc., a Connecticut corporation ("Chromatics"), ColorMatrix Group, Inc., a
Delaware corporation ("CM Group"), GSDI Specialty Dispersions, Inc., an Ohio
corporation, f/k/a Gayson Silicone Dispersions, Inc. ("Gayson"), Glasforms,
Inc., a California corporation ("Glasforms"), PolyOne Designed Structures and
Solutions LLC, a Delaware limited liability ("PolyOne DSS"), Franklin-Burlington
Plastics, Inc., a Delaware corporation ("Franklin"; and, together with each of
PO LLC, Polymer, Conexus, Hanna, CMC, CM Holdings, Chromatics, CM Group, CM
Brazil, Gayson and PolyOne DSS, each individually a "US Guarantor" and
collectively, "US Guarantors"), and PolyOne DSS Canada Inc., a federally
incorporated Canadian corporation ("DSS Canada, Inc." and "Canadian Guarantor";
and together with the US Guarantors, each individually a "Guarantor" and
collectively, "Guarantors").
WHEREAS, Borrowers, Guarantors, Agent and Lenders are parties to that certain
Amended and Restated Credit Agreement dated as of March 1, 2013 (as amended,
restated, modified or supplemented from time to time, the "Credit Agreement");
WHEREAS, subject to terms and conditions hereof, Agent, the Lenders, Borrowers
and Guarantors desire to amend the Credit Agreement as more fully described
below;
NOW, THEREFORE, for and in consideration of the foregoing and the mutual
agreements and covenants contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.    Defined Terms. For purposes of this Amendment, all terms used herein and
not otherwise defined herein, including but not limited to, those terms used in
the recitals hereto, shall have the respective meanings assigned thereto in the
Credit Agreement.
2.    Amendments. In reliance upon the representations and warranties of
Borrowers set forth in Section 4 hereof and subject to the satisfaction of the
conditions to effectiveness set forth in Section 5 hereof:


7602721v11 4/19/2016 9:17 AM
 
1989.334

--------------------------------------------------------------------------------




(a)    Clause (b)(iv) of the definition of Additional Advance Condition set
forth on Schedule 1.1 to the Credit Agreement is hereby amended and restated in
its entirety as follows:
(vi) the Fixed Charge Coverage Ratio (calculated based on the preceding twelve
(12) consecutive month period ending on the fiscal month end for which Agent has
received financial statements immediately prior to the date of the incurrence of
such Indebtedness), on a pro forma basis, immediately after giving effect to
such incurrence, shall be not less than 1.00 to 1.00, provided, however, that
for purposes of calculating the Fixed Charge Coverage Ratio solely for
determining compliance with this clause, Restricted Payments shall not
constitute Fixed Charges if the Restricted Payment Conditions are satisfied,
(b)    The definition of CDOR Rate set forth in Section 1.1 to the Credit
Agreement is hereby amended and restated in its entirety as follows:
"CDOR" means, on any day, the annual rate of interest which is the rate equal to
the average rate for Canadian Dollar bankers' acceptances issued on such day for
a term equal or comparable to the applicable Interest Period or, if no Interest
Period is specified, thirty (30) days) for the purpose of calculating the
interest rate applicable as such rate appears on the "Reuters Screen CDOR Page"
(as defined in the International Swaps and Derivatives Association, Inc. 2000,
definitions, as modified and amended from time to time) rounded to the nearest
1/100th of 1% (with 0.005% being rounded up), as of 10:00 a.m. (Toronto, Ontario
time) on such day, or if such day is not a Business Day, then on the immediately
preceding Business Day; provided, that, if such rate does not appear on the
Reuters Screen CDOR Page as contemplated, then the CDOR Rate on any day shall be
the average of the rates applicable to Canadian Dollar bankers' acceptances
having an equivalent term quoted by the Schedule I Canadian chartered banks as
of 1000 a.m. (Toronto, Ontario time) on such day, or if such day is not a
Business Day, then on the immediately preceding Business Day; provided however,
that in no event shall CDOR be less than zero.
(c)    The definition of LIBOR Rate set forth in Section 1.1 to the Credit
Agreement is hereby amended and restated in its entirety as follows:
"LIBOR Rate" means the rate per annum rate appearing on Bloomberg L.P.'s (the
"Service") Page BBAM1/(Official BBA USD Dollar Libor Fixings) (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service) two (2) Business Days prior to the commencement of the
requested Interest Period, for a term and in an amount comparable to the
Interest Period and the amount of the LIBOR Rate Loan requested (whether as an
initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a
conversion of a Base Rate Loan to a LIBOR Rate Loan) by Borrowers in accordance
with the Agreement, which determination shall be conclusive in the absence of
manifest error; provided however, that in no event shall LIBOR be less than
zero.
(d)    Clause (h) of the definition of Permitted Dispositions set forth on
Schedule 1.1 to the Credit Agreement is hereby amended by deleting the word
"non-exclusive" as it appears therein.


-2-

--------------------------------------------------------------------------------




(e)    Clause (u) of the definition of Permitted Dispositions set forth on
Schedule 1.1 to the Credit Agreement is hereby amended by replacing each
instance of “Loan Parties” with “Loan Parties and their Restricted Subsidiaries”
and “Loan Party” with “Loan Party or such Restricted Subsidiary”, in each case,
as it appears therein.
(f)    Clause (v) of the definition of Permitted Dispositions set forth on
Schedule 1.1 to the Credit Agreement is hereby amended and restated in its
entirety as follows:
(v)    sales or other dispositions of Accounts (i) constituting Loan Party
Supply Chain Financing or (ii) owing to any Restricted Subsidiary that is not a
Loan Party pursuant to supply chain finance arrangements.
(g)    Clause (x) of the definition of Permitted Dispositions set forth on
Schedule 1.1 to the Credit Agreement is hereby amended and restated in its
entirety as follows:
(x)    sales or transfers by a Loan Party or a Subsidiary of any Equity
Interests held in another Loan Party or Subsidiary, provided, that (i) if such
sale or other transfer is by a Loan Party, such sale or other transfer shall be
to another Loan Party and (ii) to the extent of any Lien of Agent with respect
to such Equity Interests prior to its sale or other disposition and to the
extent such Lien is required by the Loan Documents, the Lien of Agent on such
Equity Interests shall continue in all respects and shall not be deemed released
or terminated as a result of such sale or other disposition and Borrowers and
Guarantors shall execute and deliver such agreements, documents and instruments
as Agent may reasonably request with respect thereto.
(h)    Clause (t)(i) of the definition of Permitted Indebtedness set forth on
Schedule 1.1 to the Credit Agreement is hereby amended by replacing the phrase
“Parent or any other Loan Party” with “Parent or any Subsidiary” as it appears
therein.
(i)    Clause (t)(i)(B) of the definition of Permitted Indebtedness set forth on
Schedule 1.1 to the Credit Agreement is hereby amended and restated in its
entirety as follows:
(B) the Fixed Charge Coverage Ratio (calculated based on the preceding twelve
(12) consecutive month period ending on the fiscal month end for which Agent has
received financial statements immediately prior to the date of the incurrence of
such Indebtedness), on a pro forma basis, immediately after giving effect to
such Indebtedness shall be not less than 1.00 to 1.00, provided, however, that
for purposes of calculating the Fixed Charge Coverage Ratio solely for
determining compliance with this clause, Restricted Payments shall not
constitute Fixed Charges if the Restricted Payment Conditions are satisfied,
(j)    Clause (w)(ii) of the definition of Permitted Investments set forth on
Schedule 1.1 to the Credit Agreement is hereby amended and restated in its
entirety as follows:
(ii) the Fixed Charge Coverage Ratio (calculated based on the preceding twelve
(12) consecutive month period ending on the fiscal month end for which Agent has
received financial statements immediately prior to the date of the making of
such Investment), on a pro forma basis, immediately after giving effect to such
Investment


-3-

--------------------------------------------------------------------------------




shall be not less than 1.00 to 1.00, provided, however, that for purposes of
calculating the Fixed Charge Coverage Ratio solely for determining compliance
with this clause, Restricted Payments shall not constitute Fixed Charges if the
Restricted Payment Conditions are satisfied,
(k)    Clause (y) of the definition of Permitted Liens set forth on Schedule 1.1
to the Credit Agreement is hereby amended and restated in its entirety as
follows:
(y) Liens, if any, incurred in connection with supply chain finance arrangements
permitted by clause (v) of the definition of Permitted Dispositions; provided,
that such Liens shall only encumber the Accounts sold in connection with each
such supply chain finance arrangement and any supporting obligations related
thereto, including collateral securing such Account, all contract rights and
contracts and all guarantees or other obligations in respect of such Account and
all proceeds of such Account and such other related assets,
(l)    Schedule 1.1 to the Credit Agreement is hereby amended to add the
following new defined terms in appropriate alphabetical order:
"Loan Party Supply Chain Financing" means sales or other dispositions of
Accounts owing to any Loan Party from Valspar Sourcing, Inc. or any other
Account Debtor that is reasonably acceptable to Agent pursuant to supply chain
finance arrangements that are reasonably acceptable to Agent, provided, that,
the total obligations owing in respect of all such Accounts shall not exceed
$50,000,000 in the aggregate during any fiscal year.
"Restricted Payment Conditions" means (a) Excess Availability exceeds
$150,000,000 for the 30 consecutive day period immediately preceding the
incurrence of the applicable Indebtedness or the making of the applicable
Investment, and (b) on the date of the incurrence of such Indebtedness or the
making of such Investment, on a pro forma basis, Excess Availability is at least
$150,000,000 for the 30 consecutive day period immediately after giving effect
thereto.
3.    Reaffirmation and Confirmation. After giving effect to the amendments set
forth in this Amendment, each Loan Party party hereto hereby (i) ratifies,
affirms, acknowledges and agrees that the Credit Agreement and the other Loan
Documents represent the valid, enforceable (except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors' rights generally) and collectible obligations of such Loan Party,
(ii) reaffirms its obligations under each Loan Document to which it is a party,
including, without limitation, (x) any guaranty of any of the Obligations,
including any joint and several liability with respect thereto, and (y) any
grant of security interest contained therein, in each case as amended,
supplemented or modified prior to or as of the date hereof, and (iii)
acknowledges and agrees that there are no existing claims, defenses, personal or
otherwise, or rights of setoff whatsoever with respect to the Credit Agreement
or any other Loan Document. Each Loan Party hereby agrees that this Amendment in
no way acts as a release or relinquishment of the Liens and rights securing
payments of the Obligations. After giving effect to this Amendment, the Liens
and rights securing payment of the Obligations are hereby ratified and confirmed
by each Loan Party in all respects.


-4-

--------------------------------------------------------------------------------




4.    Representations and Warranties. In order to induce Agent and Lenders to
enter into this Amendment, each Loan Party represents and warrants with and to
Agent and Lenders as follows, which representations and warranties shall survive
the execution and delivery hereof, immediately after giving effect to this
Amendment:
(a)    all representations and warranties contained in the Loan Documents to
which such Loan Party is a party are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality of dollar thresholds in the text thereof) on and as of the date of
this Amendment (except to the extent any representation or warranty expressly
related to an earlier date in which case such representations and warranties
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality or dollar thresholds in the
text thereof) on and as of such earlier date);
(b)    no Default or Event of Default has occurred and is continuing; and
(c)    this Amendment and the Loan Documents, as amended hereby, constitute
legal, valid and binding obligations of such Loan Party and are enforceable
against such Loan Party in accordance with their respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors'
rights generally.
5.    Conditions to Effectiveness. This Amendment shall become effective upon
the satisfaction of the following conditions precedent:
(a)    Agent shall have received a copy of this Amendment executed by Agent,
Lenders and the Loan Parties, in form and substance reasonably satisfactory to
Agent;
(b)    Borrowers shall have paid (or concurrently with the effectiveness of the
Amendment shall pay) all Lender Group Expenses incurred in connection with the
transactions evidenced by this Amendment for which Borrowers have received an
invoice prior to the date hereof; and
(c)    Borrowers shall have paid to Agent, for the account of the Lenders on a
pro rata basis, an amendment fee (the "Amendment Fee") of $150,000, which fee is
due and payable on the date hereof, and fully earned and non-refundable on the
date hereof. The Amendment Fee is in addition to and not net of any fees
previously paid by Borrowers or any Loan Party pursuant to any Loan Document.
6.    Miscellaneous.
(a)    Expenses. Borrowers agree to pay on demand all reasonable costs and
expenses of Agent and the Lenders (including reasonable attorneys' fees)
incurred in connection with the preparation, negotiation, execution, delivery
and administration of this Amendment and all other instruments or documents
provided for herein or delivered or to be delivered hereunder or in connection
herewith. All obligations provided herein shall survive any termination of this
Amendment and the Credit Agreement as amended hereby.


-5-

--------------------------------------------------------------------------------




(b)    Choice of Law and Venue; Jury Trial Waiver; Reference Provision. Without
limiting the applicability of any other provision of the Credit Agreement or any
other Loan Document, the terms and provisions set forth in Section 12 of the
Credit Agreement are expressly incorporated herein by reference.
(c)    Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment. This Amendment to the extent signed and delivered by means of a
facsimile machine or other electronic transmission (including "pdf"), shall be
treated in all manner and respects and for all purposes as an original Amendment
and shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. No party hereto shall raise
the use of a facsimile machine or other electronic transmission to deliver a
signature or the fact that any signature or this Amendment was transmitted or
communicated through the use of a facsimile machine or other electronic
transmission as a defense to the formation or enforceability of a contract and
each such party forever waives any such defense. Receipt by telecopy or
electronic mail of any executed signature page to this Amendment shall
constitute effective delivery of such signature page.
7.    Release.
(a)    Release. In consideration of the agreements of Agent and Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Borrower and each other Loan
Party, on behalf of itself and its successors, assigns, and other legal
representatives, hereby absolutely, unconditionally and irrevocably releases,
remises and forever discharges Agent and Lenders, and their successors and
assigns, and their present and former shareholders, affiliates, subsidiaries,
divisions, predecessors, directors, officers, attorneys, employees, agents and
other representatives (Agent, each Lender and all such other Persons being
hereinafter referred to collectively as the "Releasees" and individually as a
"Releasee"), of and from all demands, actions, causes of action, suits,
controversies, damages and any and all other claims, counterclaims, defenses,
rights of set‑off, demands and liabilities whatsoever (individually, a "Claim"
and collectively, "Claims") of every name and nature, known or unknown,
suspected or unsuspected, both at law and in equity, which such Borrower or such
Loan Party or any of its successors, assigns, or other legal representatives may
now or hereafter own, hold, have or claim to have against the Releasees or any
of them for, upon, or by reason of any circumstance, action, cause or thing
whatsoever which arises at any time on or prior to the day and date of this
Amendment for or on account of, or in relation to, or in any way in connection
with any of the Credit Agreement, or any of the other Loan Documents or
transactions thereunder or related thereto.
(b)    Complete Defense. Each Borrower and each other Loan Party understands,
acknowledges and agrees that the release set forth above may be pleaded as a
full and complete defense and may be used as a basis for an injunction against
any action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.
(c)    Release Unconditional. Each Borrower and each other Loan Party agrees
that no fact, event, circumstance, evidence or transaction which could now be
asserted or which


-6-

--------------------------------------------------------------------------------




may hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth above.
[Signature Pages Follow]




-7-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.
POLYONE CORPORATION 

 
By: /s/ Scott J. Leffler           
Name: Scott J. Leffler
Title: Vice President and Treasurer
CONEXUS, LLC 
NEU SPECIALTY ENGINEERED MATERIALS, LLC
POLYMER DIAGNOSTICS, INC.
COLORMATRIX GROUP, INC.
COLORMATRIX HOLDINGS, INC.
THE COLORMATRIX CORPORATION
CHROMATICS, INC. 
GSDI SPECIALTY DISPERSIONS, INC., f/k/a GAYSON SILICONE DISPERSIONS, INC. 

 
By: /s/ Scott J. Leffler        
Name: Scott J. Leffler
Title: Treasurer
 
POLYONE LLC 

 
By: /s/ Scott J. Leffler           
Name: Scott J. Leffler
Title: Manager
GLASFORMS, INC. 

 
By: /s/ Scott J. Leffler           
Name: Scott J. Leffler
Title: President and Assistant Treasurer
 
POLYONE DESIGNED STRUCTURES AND SOLUTIONS, LLC
POLYONE DSS CANADA INC.  

 
By: /s/ Scott J. Leffler          
Name: Scott J. Leffler
Title: Chief Financial Officer



Signature Page to Fifth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




POLYONE CANADA INC. 

 
By: /s/ Scott J. Leffler         
Name: Scott J. Leffler
Title: Vice President and Treasurer
 
FRANKLIN-BURLINGTON PLASTICS, INC. 


By: /s/ Robert K. James           
Name: Robert K. James
Title: Secretary



Signature Page to Fifth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






WELLS FARGO CAPITAL FINANCE, LLC, as Agent and a Lender 

 
By: /s/ Melissa Provost         
Name: Melissa Provost
Title: Vice President



Signature Page to Fifth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Lender 

 
By: /s/ Trevor Tysick         
Name: Trevor Tysick
Title: Vice President



Signature Page to Fifth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as a Lender 

 
By: /s/ Charles Fairchild         
Name: Charles Fairchild
Title: Vice President



Signature Page to Fifth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., CANADA BRANCH, as a Lender 

 
By: /s/ Sylwia Durkiewicz         
Name: Sylwia Durkiewicz
Title: Vice President



Signature Page to Fifth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION, as a Lender 

 
By: /s/ David Lawrence         
Name: David Lawrence
Title: Vice President



Signature Page to Fifth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION, CANADA BRANCH, as a Lender 

 
By: /s/ John P. Rehob         
Name: John P. Rehob
Title: Vice President and Principal Officer



Signature Page to Fifth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






CITIBANK, N.A., as a Lender 

 
By: /s/ Christopher Marino         
Name: Christopher Marino
Title: Director & Vice President



Signature Page to Fifth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






HSBC BANK USA, N.A., as a Lender 

 
By: /s/ Joseph D. Donovan         
Name: Joseph D, Donovan
Title: Senior Vice President



Signature Page to Fifth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






KEYBANK NATIONAL ASSOCIATION, as a Lender 

 
By: /s/ Paul Steiger         
Name: Paul Steiger
Title: Vice President



Signature Page to Fifth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION, as a Lender 

 
By: /s/ Carrie Light         
Name: Carrie Light
Title: Vice President



Signature Page to Fifth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






PNC BANK CANADA BRANCH, as a Lender 

 
By: /s/ James Bruce         
Name: James Bruce
Title: Vice President



Signature Page to Fifth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






THE HUNTINGTON BANK, as a Lender 

 
By: /s/ Dennis Hatvany         
Name: Dennis Hatvany
Title: Senior Vice President



Signature Page to Fifth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






CITIZENS BUSINESS CAPITAL, a Division of
CITIZENS ASSET FINANCE, INC., a wholly
owned Subsidiary of CITIZENS BANK, N.A.
a National Banking Association, fka RBS
CITIZENS, NATIONAL ASSOCIATION, as a Lender 

 
By: /s/ James G. Zamborsky         
Name: James G. Zamborsky
Title: Vice President





Signature Page to Fifth Amendment to Amended and Restated Credit Agreement